DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel et al., US 10,281,531.
Regarding claim 11, Engel discloses a method for magnetizing elements of a magnetic field sensor array using a magnetizing device (Fig. 1-3; sensor 100), the magnetic field sensor array including a plurality of sensor segments, each of the sensor segments including a plurality of magnetic field sensors (Fig. 1-3; Plural TMR elements 210 in each segment), a magnetizing current conductor of the magnetizing device being situated so as to run in an area of the magnetic field sensors in such a way that elements of the magnetic field sensors may be magnetized (Fig. 1-3; circuit 400 with current lines 410), the magnetizing device including a plurality of parallel-connected half-bridges (Fig. 8; current lines 410 connected to transistors in parallel), each of the half-bridges including a high switch p.sub.J and a low switch n.sub.J and each of the half bridges including a center tap connection situated between the switches p.sub.J and n.sub.J (Fig. 8; transistors p1-p9 and n0-n8), the magnetizing current conductor being connected to each of the center tap connection (Fig. 8; 410 connected to a center node of transistors p1-p9, n0-n8), by means of which the magnetizing current conductor is divided into separately activatable magnetizing segments (as shown in fig. 8; conductor 410 having different segments connected to each transistor node), each of the magnetizing segments being provided to magnetize the elements of the magnetic field sensors of a respective one of the sensor segments, the method comprising the following steps: applying an electrical voltage to the magnetizing device (Fig. 1; voltage source 300); and magnetizing the elements of individual sensor segments of the plurality of sensor segments, the elements of each sensor segment S.sub.J being magnetized in that two switches n.sub.J and p.sub.J+1 having different electrical potentials (Claim 1:”current signal through the plurality of current lines is configured to affect a magnetization direction of a portion of at least one magnetoresistive sensor element of the first plurality of magnetoresistive sensor elements”), or alternatively p.sub.J and n.sub.J+1, of two directly adjacent half-bridges are closed simultaneously (Fig. 8; reset paths 802 formed when switches p2, n0 are closed), by means of which an electrical current is applied to a corresponding magnetizing segment M.sub.J (Fig. 8; current applied to 410), wherein at least one further switch n.sub.X<J or p.sub.Y>J+1 or alternatively pX<J or nY>J+1 is closed (Fig. 8; reset path 801 formed when p1, n1 is closed) .
Regarding claim 12, Engel discloses wherein all further switches nX<J and pY>J+1 or alternatively pX<J and n Y>J+1 are simultaneously closed while elements of the sensor segment SJ are being magnetized (Col. 7 lines 1-10).
Regarding claim 18, Engel discloses wherein ferromagnetic layers of the magnetic field sensors of the magnetic field sensor array are magnetized, which are provided as free layers (Fig. 2; free layer 212).
Regarding claim 19, Engel discloses wherein the magnetic field sensors are tunnel magnetoresistance (TMR) sensors or giant magnetoresistance (GMR) sensors (Background/ Summary).

Allowable Subject Matter
Claim 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, prior art is silent in “wherein elements of consecutive sensor segments of the plurality of sensor elements are magnetized sequentially along the magnetizing current conductor, starting with a first sensor segment situated at an outermost end of the magnetizing current conductor” in combination with all the limitations of claim 13.  
Claims 14-17 are dependent on claim 13 and are therefore also allowable. 

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 20, prior art does not disclose or suggest: “wherein the magnetizing device includes two additional switches pAUX and nAUX, the additional switches pAUX and nAUX being situated at opposite ends of the magnetizing current conductor and being connected in parallel to switches pJ and nJ having the same electrical potential, the additional switches pAUX and nAUX being provided to be always closed during the magnetization of elements of the magnetic field sensor array” in combination with all the limitations of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mohan et al., US 20160313413 discloses a magnetic sensor having TMR components with high measurement sensitivity. 
Engel et al., US 20150331065 discloses a TMR sensor having a current line configured to switch an alignment of a free layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/            Examiner, Art Unit 2868